Citation Nr: 0413625	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had a period of active service from October 1942 
to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, and Cleveland, Ohio, which denied the benefits 
sought on appeal.  (The veteran's claims file is now under 
the jurisdiction of the RO in Chicago, Illinois.)

In a statement received in June 2003, the veteran raised 
claims of entitlement to service connection for a left hip 
and a right leg/hip disability.  That matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  The veteran's current bilateral hearing loss is not 
etiologically related to his period of active service.

3.  The veteran's current tinnitus is not etiologically 
related to his period of active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2003).

2.  Tinnitus was not incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  The VCAA and its 
implementing regulations are applicable to the claims now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating these claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  The Court also discussed four notice 
elements:  

	1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
	3.  Notice of the information and evidence the claimant 
is expected to provide; 
 	and,
	4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.

Id. at 14.  

In this case, in a letter dated in March 2001, the RO 
informed the veteran of its expanded duties to notify and 
assist, explained that it was developing his claims pursuant 
to the latter duty, requested the veteran to submit any 
pertinent evidence he had to support his claims, including 
any medical evidence of post-service treatment for bilateral 
hearing loss and/or tinnitus, as well as evidence that these 
disorders may be associated with his period of active 
service, and indicated that it would assist the veteran in 
obtaining and developing this evidence, provided he 
identified the source or sources of the evidence.  The RO 
noted that it had already secured evidence in support of the 
veteran's claims, including VA treatment records identified 
by the veteran.  It explained that it was required to make 
reasonable efforts to assist the veteran in obtaining such 
evidence, including medical records, employment records, and 
records from federal agencies, but that ultimately, it was 
the veteran's responsibility to ensure the RO's receipt of 
all pertinent information.  The RO requested the veteran to 
identify all outstanding evidence that needed to be secured, 
or to obtain the evidence on his own initiative and send it 
to the RO.  The RO indicated that it would provide the 
veteran a medical examination or secure a medical opinion if 
it thought that such an examination or opinion was necessary 
to make a decision in the case.  

In this case, in a rating decision dated in May 2000, the RO 
initially denied the veteran's claim for entitlement to 
service connection for bilateral hearing loss.  That May 2000 
RO decision was made prior to November 9, 2000, the date the 
VCAA was enacted.  VA believes that the Court's decision in 
Pelegrini is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
In any case, in a December 2001 rating decision, the RO 
initially denied the veteran's claim for entitlement to 
service connection for tinnitus, thus explicitly comporting 
with the Court's decision in Pelegrini, supra, and, at that 
time the RO also reconsidered (but denied) the veteran's 
claim of entitlement to service connection for hearing loss, 
specifically in consideration of the VCAA's requirements and 
after the March 2001 notice was provided.  Accordingly, any 
defects in the timing of notice under the VCAA pertinent to 
the hearing loss were remedied, such that no prejudice 
resulted to the veteran.  The Board also notes that, as 
provided by 38 U.S.C.A. § 7104(a) (West 2002), all questions 
in a matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, there simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini at 422.  

With respect to the content of the notice provided to the 
veteran, the Board notes that he was provided with at least 
three separate notices regarding his claims for service 
connection for bilateral hearing loss and tinnitus and that 
such notice satisfies the requirements of Pelegrini.  

By way of further explanation, the Board notes that the 
veteran originally filed his claim of entitlement to service 
connection for hearing loss in August 1999.  In September 
1999, the RO transmitted a detailed communication to the 
veteran as to the evidence necessary to evaluate his claim.  
Although this letter was issued prior to the passage of the 
VCAA, it still provided notice of the long-standing 
requirements for service connection, and of the types of 
evidence necessary to support such a claim, to include 
advising the veteran as to the probative value of lay 
statements, employment evidence, etc.  

In the September 1999 communication, the RO also advised the 
veteran that he was ultimately responsible for providing 
evidence in support of his claim.  He was notified that for a 
successful service connection claim, there must be medical 
evidence of a current disability, evidence of in-service 
incurrence or aggravation of the disease or injury at issue, 
and medical evidence showing a connection between the in-
service disease or injury and the current disability.  He was 
then asked to provide medical evidence to show current 
disability, as well as in-service incurrence of his hearing 
loss (because his service medical records did not show this 
disability).  The RO informed the veteran that secondary 
evidence sources, such as clinical records of hospitalization 
in service, statements from people who knew him in service, 
letters written by or photographs taken of him in service, 
employment or insurance examination reports completed shortly 
after service, pharmacy prescription records for medications 
used in or shortly after service, and his own detailed 
statement of his symptoms and their impact, would be evidence 
potentially useful to show that his hearing loss was incurred 
in or aggravated by his service.  The veteran was also asked 
to provide evidence linking current hearing loss to service, 
and was told that the best evidence was a medical opinion 
from a treating physician, but that employment records 
showing the effect of his hearing loss on his work, as well 
as any documentation verifying the use of medication, could 
be helpful to his claim.  The RO then told the veteran that 
it had already requested his VA treatment records from the 
Rockford Outpatient Clinic and the Madison VA Medical Center.      

In the May 2000 rating decision, the RO advised the veteran 
that his claim for service connection for bilateral hearing 
loss was denied.  At that time the veteran was informed that 
although the record revealed in-service noise exposure and 
current medical evidence of hearing loss beginning in July 
1998, his service medical records did not document hearing 
loss, and the evidence of record did not show any 
relationship between his period of service and current 
hearing loss. 

After the veteran filed his claim for service connection for 
tinnitus in October 2000, the RO transmitted a letter to him 
in November 2000.  In this letter, the veteran was advised 
that VA would review his claim for completeness, tell him 
what information was needed, and keep him informed as to the 
status of his claim.  The RO advised that in order to assist 
with his claim, the veteran should furnish all information 
requested as soon as possible, include his claim number on 
all documents transmitted, and notify the RO immediately if 
he changed his contact information.  

Then, in March 2001, the RO sent the aforementioned VCAA 
letter to the veteran regarding both claims.  Again, in this 
letter, the RO stated that it was extremely important that 
the veteran identify all evidence of any post-service 
treatment for hearing loss and tinnitus.  He was also asked 
to provide a detailed statement as to the history of his 
claimed disorders.  The RO noted that VA treatment records 
previously identified by the veteran were now associated with 
the claims file.  The RO advised the veteran that his service 
medical records did not show any treatment for tinnitus, and 
that he should send in evidence showing in-service incurrence 
or aggravation of this disorder.  He was also given a list of 
secondary evidence sources to support this element of the 
claim (similar to the secondary source information provided 
in his September 1999 letter for his claim for bilateral 
hearing loss).  The RO notified the veteran that if he had 
any record of private treatment not already submitted and 
would like the RO to obtain this record for the claims file, 
then he should complete and return an enclosed consent form 
for that purpose.  The RO advised that it would notify the 
veteran of any information needed to process his claims, 
obtain evidence kept by VA or any other federal government 
agency, request private treatment records if the veteran 
completed a release form, obtain medical records from any VA 
facility specifically identified by the veteran, and request 
statements from any individual identified by the veteran as 
possessing knowledge of his claimed disorders, if the veteran 
provided appropriate contact information.  The veteran was 
advised that in reviewing claims for service connection, the 
RO would consider all of the following to determine if it 
supported or tended to support his claims: all information of 
record; any medical evidence; statements from the veteran; 
and statements from other persons having knowledge of the 
claimed disorders.  The legal requirements for service 
connection of a claim were again listed in this letter.  

In the December 2001 rating decision, the RO denied both 
claims.  At that time the RO observed that the veteran had 
not responded to the March 2001 VCAA letter with any 
additional evidence.  The RO noted that neither disorder was 
shown in service, although both were currently diagnosed.  
The RO referred to the results of a VA examination performed 
in October 2001, where the examiner recorded a history of 
noise exposure in service, but also a long history of 
occupational noise exposure after service.  The veteran was 
told that both of his claims were being denied because of the 
examiner's opinion that his occupational noise exposure after 
service was the cause of his current hearing loss and 
tinnitus.  

Then, in a statement of the case issued in May 2003, the RO 
again informed the veteran of the information and evidence 
needed to substantiate his claims.  See 38 U.S.C.A. §§ 5102, 
5103.  The RO also informed the veteran of the reasons for 
which his claims had been denied, the evidence it had 
considered in denying those claims, and the evidence the 
veteran still needed to submit to substantiate his claims.  
The veteran was also provided with the text of several VA 
regulations pertinent to his claim, such as: 38 C.F.R. 
§ 3.102 (reasonable doubt); 38 C.F.R. § 3.159 (VA assistance 
in developing claims); 38 C.F.R. § 3.303 (principles relating 
to service connection); 38 C.F.R. § 3.309 (disease subject to 
presumptive service connection); 38 C.F.R. § 3.385 (VA's 
definition of impaired hearing for purposes of service 
connection).  See 38 C.F.R. Part 3 (2003).  

Thereafter, in an August 2003 communication, the veteran was 
provided with information as to how he could submit 
additional evidence in support of his claims directly to the 
Board for review. 

In sum, the RO clearly notified the veteran as to what 
evidence was and was not of record, specifically of the need 
for medical evidence of a relationship between current 
hearing loss and tinnitus and service.  The RO also clearly 
advised the veteran of the division of responsibilities in 
obtaining additional evidence in support of the appeal.  
Finally, the RO in essence requested the claimant to provide 
VA with all relevant evidence in his possession, as well as 
any argument pertinent to the claims at issue, in particular 
by advising the veteran that he was ultimately responsible 
for sending VA any evidence that was not kept by a federal 
agency, to submit evidence speaking to the in-service and 
post-service existence of the claimed disabilities and of a 
nexus between the two, and by repeatedly advising the veteran 
of the nature of medical and non-medical evidence that he 
should submit, if existing.  The Board therefore finds that 
VA's duty to notify under the VCAA and its implementing 
regulations has been met.

II.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
all relevant records in support of the veteran's claim(s).  
38 U.S.C.A.§ 5103A (a), (b) and (c).  In particular, VA 
sought to obtain the veteran's available service medical 
records and all VA treatment records referenced by the 
veteran.  The veteran also supplied a private treatment 
record on behalf of his claims, dated in July 1988.

Additionally, VA has conducted appropriate and necessary 
medical inquiry in an effort to substantiate the veteran's 
claims.  38 U.S.C.A.§ 5103A (d).  In October 2001, the 
veteran was given a VA audiological examination.  The 
examiner was specifically requested, after reviewing the 
entire record, to comment as to whether any noise exposure or 
other event of service was the cause of the veteran's current 
disabilities, and she provided a detailed and complete 
response to that inquiry.  The Board finds that the veteran 
has not identified any additionally available evidence that 
he desires to be considered for his appeal.  From its review 
of the veteran's VA medical records, the Board recognizes 
that the veteran has commented that in the 1950's he was not 
hired for a position at a company because of his hearing 
loss, and that he underwent a left ear surgery in the 1950's 
at a private hospital in order to remove built-up ear wax 
and/or other material.  The Board notes, however, that the RO 
unmistakably informed the veteran in March 2001 (as well as 
in other documents of record) that employment records and 
private medical reports could be important evidence for his 
claims - and that if he wanted the RO's assistance in 
obtaining any such records, he had to notify the RO and 
provide appropriate contact information, as well as consent 
forms and releases.  The record reflects, however, that the 
veteran has not requested any assistance in obtaining any 
such records.  The veteran is hereby advised that, while VA 
does have a duty to assist in the development of his claim, 
this duty is not limitless.  His cooperation in responding to 
requests for information and reporting for scheduled 
examinations is required.  As the Court has noted, the duty 
to assist in the development and adjudication of a claim is 
not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480 (1992).

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

Factual Background

The veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  The available record 
for review includes his available service medical records, a 
private audiological examination report dated in July 1988, 
his record of VA treatment from approximately March 1989 to 
April 2000, a VA audiological examination report dated in 
October 2001, the veteran's written statement received in 
December 1999, a statement from the veteran's fellow 
serviceman (also received in December 1999), and written 
argument supplied by the veteran's representative.

The veteran's service record reflects that he served as an 
armorer gunner.  In his December 1999 statement, he indicated 
his belief that his current hearing loss was the result of 
noise exposure from manning turret guns on B-17 aircraft, as 
well as exposure to engine noise and other general noise as a 
result of regularly being on this airplane.  He also reported 
that he was afforded little protection to safeguard his 
hearing in service.  The veteran's service buddy also 
submitted a statement for the record in December 1999, 
averring that he was the pilot of the veteran's crew during 
service, that the B-17 was an extremely noisy plane, that the 
veteran had several duties that affected his level of noise 
exposure on this aircraft, and that he himself had suffered 
hearing loss for the last 25 years as a result of piloting B-
17s in service.  

The veteran's service medical records, including his October 
1942 entrance examination report and December 1945 discharge 
examination, reveal only normal hearing test results, and no 
complaints, symptoms, treatment or diagnoses regarding 
hearing loss or tinnitus, or of any other ear problem.  

There are no records of treatment for hearing loss or 
tinnitus in the time shortly after the veteran's discharge in 
December 1945.  Rather, the first medical evidence indicative 
of a problem is a private audiological examination report 
dated in July 1988, where the veteran complained of hearing 
loss and noted that his ears felt plugged up.  Clinical 
examination revealed hearing loss in both ears.

The veteran's VA treatment records reveal reports in August 
1991, June 1994, March 1995, April 1995, July 1995 and 
December 1999, pertaining to the veteran's complaints and 
clinical findings of bilateral hearing loss and tinnitus.  
These records also note the veteran's report of having to 
purchase hearing aids beginning in 1988.  A history of noise 
exposure in the military, and of his 1950's left ear surgery 
for blockage, was noted by July 1995.  In December 1999, the 
veteran reported that he was rejected from a factory job in 
the 1950's because of pre-existing hearing loss.  

None of the aforementioned medical evidence specifically 
related the veteran's bilateral hearing loss or tinnitus to 
his period of active service.    

The veteran was afforded a VA audiological examination in 
October 2001.  In the examination report, the examiner 
indicated that she had reviewed the veteran's claims file.  
She noted that the claims file revealed that in 1942, prior 
and up to entering the service, the veteran worked as an 
engineer lathe operator.  She also acknowledged the veteran's 
service work history.  She indicated that at the examination, 
the veteran revealed that after service, he held various 
jobs, all involving mechanics and motors.  The veteran noted 
that he drove trucks, ran many machine shops, and inspected 
aircraft engines, castings and auto parts. He stated that he 
worked as an inspection foreman in an automotive plant prior 
to opening his own machine shop, where he repaired auto 
parts.  The veteran informed the October 2001 VA examiner 
that he had first noticed a problem with his hearing in the 
late 1980's, and that he wore hearing aids that were of 
little benefit to him.



On the authorized VA audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
70
80
85
LEFT
45
50
75
85
95

These findings were analyzed to reveal a puretone average of 
70 decibels in the right ear and of 76 decibels in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 76 percent in the right ear and of 72 in the left ear, 
using the Maryland CNC test.  Based upon these results, the 
examiner diagnosed varying levels of sensorineural hearing 
loss bilaterally.  She also diagnosed bilateral tinnitus.  

The October 2001 examiner then stated that a review of the 
claims file and the veteran's occupational history, as well 
as her examination results, support the opinion that the 
veteran's current hearing loss and tinnitus are related to 
his long-standing history of occupational noise exposure.  
She noted that "we would be resorting to conjecture to find 
that his hearing loss is related to service-connected 
military noise exposure."  She observed that the first 
evidence of hearing loss was dated in 1988, more than 40 
years after service discharge, and that the veteran reported 
that he had first noticed difficulty with his hearing in the 
late 1980's.  She observed that there was no report of 
hearing loss from the veteran in his correspondence with VA 
officials following his discharge from service.  She noted 
that the veteran's claims file showed evidence of normal 
hearing on discharge, and that the veteran had a history of 
over 40 years of occupational noise exposure after his 
discharge from the service.  She then opined that it is at 
least as likely as not that the veteran's hearing loss is 
related to occupational noise exposure received following his 
discharge from service.       



Applicable Law

Generally, service connection may be granted for disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  Service connection may also be awarded 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for disease that is 
diagnosed after discharge from active service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that it is not required that hearing loss 
be shown during service in order to service-connect a claim 
for that disorder.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if: (1) the record shows acoustic trauma due to 
noise exposure in service; (2) audiometric test results show 
an upward trend in auditory thresholds; (3) post-service 
audiometric testing establishes current hearing loss 
constituting a disability under 38 C.F.R. § 3.385; and (4) 
competent evidence relates current hearing loss disability to 
active service.  Id. at 159-160.

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000 or 4000 Hertz are 26 decibels or greater; or (3) 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

Both of these claims hinge on whether, in the absence of any 
in-service documentation or documented medical record of 
problems with hearing or ringing in the years immediately 
following service or for many years thereafter, but with a 
record of noise exposure both in service and after service, 
and with evidence of currently diagnosed disabilities, the 
veteran's bilateral hearing loss and tinnitus may 
appropriately be related to his period of active service.

As set out in the facts above, there is no available medical 
record of a diagnosed hearing loss disability or tinnitus and 
no documented complaints of such either in active service or 
until the July 1988 private audiological report, many years 
subsequent to discharge from service.  The Board acknowledges 
the veteran's statements to VA physicians that he was refused 
a job position in the 1950's because of hearing loss, and 
that he underwent surgery for a left ear blockage in the 
1950's at a private hospital, but notes that as these records 
are not contained in the claims file, they cannot serve to 
support a finding of a diagnosis of hearing loss or tinnitus 
in the 1950's.  The Board also acknowledges that the veteran 
is competent to assert that he suffered symptoms such as a 
ringing in his ears and a reduced ability to hear in the 
1950's.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, however, 
his own opinions on medical diagnoses or causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
).  The Board also observes that any such assumption of 
symptoms in existence at that time contradicts the veteran's 
own statement to the VA examiner in October 2001 (as well as 
in other portions of the record) that he first had difficulty 
hearing in the late 1980's.  

The medical evidence does consistently show hearing loss as 
of July 1988, and both hearing loss and tinnitus are 
diagnosed beginning in the early 1990's.  

In order to assess service connection for hearing loss when 
it is not documented in service, the Board must follow the 
requirements of Hensley, as addressed earlier in this 
decision.  In that case, the Court required evidence of: (1) 
acoustic trauma due to noise exposure in service; (2) 
audiometric test results showing an upward trend in auditory 
thresholds; (3) post-service audiometric testing establishing 
current hearing loss constituting a disability under 
38 C.F.R. § 3.385; and (4) competent evidence relating 
current hearing loss disability to active service.  Here, the 
Board will acknowledge that the record supports a finding 
that the veteran suffered acoustic trauma due to noise 
exposure in service, and that his audiometric test results 
have shown an upward trend in auditory thresholds, so to 
satisfy elements (1) and (2) of Hensley.  

As for element (3), the October 2001 VA examination revealed 
that the veteran also meets these requirements for both ears, 
as he has an auditory threshold of 40 decibels or greater for 
four out of five of the measured frequencies for his right 
ear, and for all of these frequencies in the left ear.  
Although not necessary, he also meets the second option under 
this requirement of having at least three of the measured 
frequencies at 26 decibels or greater.  As well, he meets the 
third option under this requirement, because his speech 
recognition scores using the Maryland CNC Test are both below 
94 percent.  See 38 C.F.R. § 3.385.  Accordingly, he meets 
VA's definition of impaired hearing for each ear.   

The key issue for the claim of service connection for hearing 
loss, as well as for the pending claim for service connection 
for tinnitus, is whether these current disorders may be 
related to service by competent medical evidence.  (With 
regard to the hearing loss claim, this is also element (4) of 
Hensley.)  

The veteran's own assertion of a VA physician having informed 
him of a causative relationship between his active service 
and hearing loss or tinnitus in 1999, "...filtered as it (is) 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  The available treatment 
records from 1999 are themselves without note of such medical 
causation opinion, noting only the veteran's own history of 
having had problems and surgery in the 1950s.

The Board agrees that the medical records in the claims file, 
as well as statements provided by the veteran and his fellow 
serviceman, do support a finding that the veteran, in his 
position as an armorer gunner on a B-17 aircraft in service, 
was exposed to noise, and likely without adequate hearing 
protection.  The Board notes as significant, however, the 
additional information derived from the claims file by the 
October 2001 VA examiner, and taken from the veteran at this 
evaluation, with regards to his other employment history.  
The VA examiner noted that the veteran was employed as an 
engineer lathe operator in the year immediately before his 
entry into active service.  Although the veteran's October 
1942 service entry examination report revealed normal hearing 
acuity findings, as noted in detail earlier, the veteran 
informed the October 2001 examiner of an over 40-year history 
of work in several occupations after service that exposed him 
to high levels of noise.  In her report, the VA examiner 
indicated that this long occupational history of noise 
exposure after service, in conjunction with normal hearing 
findings at discharge in December 1945 and no diagnosis or 
treatment in the record of any hearing problem until the late 
1980's, led her to conclude that the veteran's current 
hearing loss, as well as his current tinnitus, was the result 
of his over 40 years of occupational, and not in-service, 
exposure.  She further commented that she would be 
"resorting to conjecture" to find that the veteran's 
hearing loss was related to his noise exposure in the 
military.  No other medical professional has refuted the 
conclusion that the veteran's hearing loss and tinnitus may 
be dissociated from service.

Therefore, in light of this October 2001 VA examiner's 
uncontradicted medical opinion, the Board finds that element 
(4) of the Hensley test has not been met, and so the 
veteran's claim for service connection for hearing loss 
cannot be granted at this time.  Additionally, in light of 
the lack of any recorded tinnitus in service and no record of 
tinnitus for several decades thereafter, as well as the 
October 2001 examiner's opinion that currently diagnosed 
tinnitus is related to after-service occupational noise 
exposure, the Board holds that the veteran's claim for 
tinnitus also does not warrant service connection under VA's 
regular criteria for service connection of a claim.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board has considered the benefit of the doubt rule in 
this case, but as the preponderance of the evidence is 
against both of these claims, the evidence is not in 
equipoise, and there is no basis to apply it.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



